Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 06/02/2021. 
Claims 1-20 are pending. 
Claims 1, 9 and 16 are independent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Meyer et al. (US 2018/0244169).

Re claim 1, Meyer teaches (Figures 1A-5) a method for operating a driveline disconnect clutch (137), comprising:
supplying electric energy to a driveline disconnect clutch (Fig. 1A; 137) actuator via a first power source (Fig. 1A; 132; para 38); and
supplying electric energy to the driveline disconnect clutch (137) actuator via a second power source (Fig. 1A; 120, para 34), where the second power source is a winding of a traction motor (para 85; discloses that traction motor 120 contains winding).

Re claim 2, Meyer teaches the method of claim 1, where the electric energy supplied by the first power source (Fig. 1A; 132) and the electric energy supplied by the second power source (Fig. 1A; 120) flow through a switch (137, para 104).

Re claim 5, Meyer teaches the method of claim 1, further comprising rectifying (unit 134) the electric energy that is supplied via the second power source (para 38; “may convert alternating current generated by electric machine 120 to direct current for storage at the energy storage device 132 and vice versa”).

Re claim 7, Meyer teaches the method of claim 5, where the electric energy is rectified via an AC to DC converter (134, para 38; “may convert alternating current generated by electric machine 120 to direct current for storage at the energy storage device 132 and vice versa”).

Re claim 8, Meyer teaches the method of claim 7, where supplying electric energy to the driveline disconnect clutch actuator via the second power source (120) includes routing the electric energy to the driveline disconnect clutch actuator via the second power source and an H-bridge (para 38; 134 is an inverter).

Re claim 16, Meyer teaches (Figures 1A-5) a method for operating a driveline disconnect clutch, comprising:
supplying electric energy to a driveline disconnect clutch (Fig. 1A; 137) actuator via a first power source (Fig. 1A; 132; para 38); and
supplying electric energy to the driveline disconnect clutch (137) actuator via a second power source (Fig. 1A; 120, para 34) when output of the first power source is unavailable (para 34), where the second power source is a winding of a traction motor (para 85; discloses that traction motor 120 contains winding).

Re claim 17, Meyer teaches the method of claim 16, further comprising coupling the first power source (132) to the driveline disconnect clutch actuator via a switch (137) when the output of the first power source is available (para 34).

Re claim 18, Meyer teaches the method of claim 17, further comprising coupling the second power source (120) to the driveline disconnect clutch actuator (137) and decoupling the first power source (132) from the driveline disconnect clutch actuator via the switch when the output of the first power source is not available (para 34).

Re claim 19, Meyer teaches the method of claim 16, further comprising rectifying an output voltage of the second power source (para 38; “may convert alternating current generated by electric machine 120 to direct current for storage at the energy storage device 132 and vice versa”).

Re claim 20, Meyer teaches the method of claim 16, further comprising routing electric energy from the first power source to an H-bridge (para 38; 134 is an inverter) and routing the electric energy from the H-bridge to the driveline disconnect clutch actuator (para 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2018/0244169) as applied to claim 1 above, and further in view of Leonard et al. (US 2020/0294745).

Re claim 3, Meyer teaches the method of claim 2, but fails to explicitly teach where the switch is a single pole double throw switch.
Leonard teaches (Figures 2-3) where the switch (210, 220) is a single pole double throw switch (para 51; discloses that the switches can be single pole double throw switch).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Meyer with the system of Leonard to control the circuit in two modes.


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2018/0244169) as applied to claim 1 above, and further in view of Kim et al. (US 2016/0332534).

Re claim 4 and 6, Meyer teaches the method of claim 1, but fails to explicitly teach where the winding is wound around a stator.
Kim teaches (Figure 1) where the winding (para 2; stator contains winding) is wound around a stator (para 12; the electric machine contains a stator);
where the electric energy is rectified via two diodes that are arranged in parallel (para 23; discloses that one or more diodes are arranged in parallel to the switches of the inverter).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Meyer with the system of Kim to provide energy consumption (see Kim; para 2).


Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2018/0244169) in view of Kim et all (US 2016/0332534).

Re claim 9, Meyer teaches (Figures 1A-5) a system for operating a driveline disconnect clutch (137), comprising:
a first electric energy source (Fig. 1A; 132; para 38) in electric communication with a driveline disconnect clutch (Fig. 1A; 137) actuator; and 
a second electric energy source (Fig. 1A; 120, para 34) in electric communication with the driveline disconnect clutch actuator (Fig. 1A; 137), but fails to explicitly teach the second electric energy source comprising a winding wrapped around a stator of an electric machine.
Kim teaches (Figure 1) the second electric energy source comprising a winding wrapped around a stator of an electric machine (para 2; stator contains winding and para 12; the electric machine contains a stator).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Meyer with the system of Kim to provide energy consumption (see Kim; para 2).

Re claim 10, Meyer in view of Kim teaches the system of claim 9, where the electric machine (see Meyer; 120) is a propulsion source of a vehicle (see Meyer; para 35; discloses that the electric machine is a propulsion source).

Re claim 11, Meyer in view of Kim teaches the system of claim 10, further comprising a pair of diodes arranged in parallel between the winding and the driveline disconnect clutch actuator (see Kim; para 23; discloses that one or more diodes are arranged in parallel to the switches of the inverter).

Re claim 12, Meyer in view of Kim teaches the system of claim 10, further comprising an AC to DC converter arranged between the winding and the driveline disconnect clutch actuator (see Meyer; 134, para 38; “may convert alternating current generated by electric machine 120 to direct current for storage at the energy storage device 132 and vice versa”).

Re claim 13, Meyer in view of Kim teaches the system of claim 9, where the driveline disconnect clutch actuator is a DC motor (see Kim; para 9; discloses the clutch 28 is a motor).

Re claim 14, Meyer in view of Kim teaches the system of claim 9, where the winding is galvanically insulated from other windings of the stator (see Kim; para 17; discloses its insulated).

Re claim 15, Meyer in view of Kim teaches the system of claim 9, further comprising an H-bridge arranged between the first electric energy source (see Meyer; 120) and the driveline disconnect clutch actuator (see Meyer; para 38; 134 is an inverter).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846